Exhibit-10.70

 

 

DATED                                 2003

 

 

SYRATECH (HK) LIMITED

 

HLW 179 LIMITED

 

SYRATECH CORPORATION

 

 

SHARE SALE

AGREEMENT

relating to the sale and
purchase of the whole of the
issued share capital of C J
Vander Limited

 

 

Hartley Linfoot & Whitlam

Solicitors

Princess House

122 Queen Street

Sheffield

S1 2DW

 

Execution Copy

20 March 2003

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Description

 

1

INTERPRETATION

 

 

2

AGREEMENT FOR SALE

 

 

3

PURCHASE CONSIDERATION

 

 

4

COMPLETION

 

 

5

WARRANTIES BY THE VENDOR

 

 

6

LIMITATIONS ON CLAIMS

 

 

7

NOTICE AND CONDUCT OF CLAIMS

 

 

8

PURCHASER WARRANTIES

 

 

9

RESTRICTIVE AGREEMENT

 

 

10

GUARANTEE

 

 

11

SET OFF

 

 

12

ACKNOWLEDGEMENT

 

 

13

COMMUNICATIONS

 

 

14

GENERAL

 

 

15

ENTIRE AGREEMENT

 

 

16

GOVERNING LAW AND JURISDICTION

 

 

SCHEDULE 1

 

 

 

DETAILS OF THE COMPANY AND ITS SUBSIDIARIES

 

 

 

SCHEDULE 2

 

 

 

WARRANTIES

 

 

 

SCHEDULE 3

 

 

 

Deed of Covenant

 

 

 

SCHEDULE 4

 

 

 

PART 1

 

 

--------------------------------------------------------------------------------


 

PART 2

 

 

 

SCHEDULE 5

 

 

 

LIST OF TOOLING

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made the                                           day
of                                   2003

 

BETWEEN:

 

(1)                                  SYRATECH HONG KONG LIMITED a company
incorporated in Hong Kong whose principal office is at Room 507, World Finance
Centre, North Tower, 17 Canton Road, Tsimshatsui, Kowloon, Hong Kong (the
“Vendor”);

 

(2)                                  HLW 179 LIMITED a company incorporated in
England and Wales (registered number 4605613) whose registered office is at
Princess House, 122 Queen Street, Sheffield, S1 2DW (the “Purchaser”); and

 

(3)                                  SYRATECH CORPORATION a Delaware corporation
whose principal office is at 175 McClellan Highway, East Boston, MA 02128-9114,
USA (the “Guarantor”).

 

INTRODUCTION

 

(A)                              The Vendor is the legal and beneficial owner of
the whole of the issued share capital of the Company;

 

(B)                                The Vendor has agreed to sell and the
Purchaser has agreed to buy the whole of the issued share capital of the Company
on the terms and subject to the conditions of this Agreement;

 

(C)                                The Guarantor has agreed in consideration for
the Purchaser entering into this Agreement, to guarantee the obligations of the
Vendor to the Purchaser under this Agreement in accordance with the terms set
out in Clause 10.

 

WHEREBY IT IS AGREED as follows:

 


1                                          INTERPRETATION

 


1.1                                 IN THIS AGREEMENT THE FOLLOWING WORDS AND
EXPRESSIONS HAVE THE FOLLOWING MEANINGS:


 

1

--------------------------------------------------------------------------------


 

“Business Day”

 

means any day other than a Saturday or Sunday on which banks are normally open
for business in London and New York;

 

 

 

“CA”

 

means the Companies Act 1985;

 

 

 

“C J Vander Trade Mark Licence”

 

means the licence to be dated the date of this Agreement in the agreed form to
use the trading name and trademark “C J Vander” to be entered into by the
Guarantor and the Purchaser at Completion;

 

 

 

“Claim”

 

means a claim by the Purchaser for a breach of Warranty or a claim by the
Purchaser pursuant to the Deed of Covenant;

 

 

 

“Companies Acts”

 

means the CA, the former Companies Acts (within the meaning of CA s 735(1)) and
the Companies Act 1989;

 

 

 

“Company”

 

means C J Vander Limited (company number: 000763852), further details of which
are set out in Schedule 1;

 

 

 

“Completion”

 

means completion of the sale and purchase of the Shares in accordance with
Clause 4;

 

 

 

“Completion Payment”

 

means the repayment of US$3,000,000 of Inter Company Debt by the Company in
accordance with Clause 4.6.2;

 

 

 

“Deed of Covenant”

 

means a deed to be dated the date of this Agreement in the form set out in
Schedule 3 and to be entered into by the Vendor and the Purchaser in respect of
Taxation;

 

2

--------------------------------------------------------------------------------


 

“Deferred Payment”

 

means the payment of US$250,000 of Inter Company Debt by the Company in
accordance with Clause 4.6.2;

 

 

 

“Deferred Payment Date”

 

means the date being the fifth anniversary of the date of this Agreement;

 

 

 

“Group”

 

means the Company and each Subsidiary;

 

 

 

“GBP”

 

means the lawful currency of the United Kingdom;

 

 

 

“holding company” and “subsidiary”

 

means holding company and subsidiary respectively as defined in sections 736 and
736A of the CA;

 

 

 

“Hong Kong Trading Agreement”

 

means the agreement to be dated the date of this Agreement in the agreed form to
be entered into by the Vendor and ISCL in respect of the sourcing of goods to
the Company from Hong Kong;

 

 

 

“ICTA”

 

means the Income and Corporation Taxes Act 1988;

 

 

 

“International Silver Company Trade Mark Licence”

 

means the licence to be dated the date of this Agreement in the agreed form to
use the trading name and trade mark “International Silver Company” to be entered
into by the Guarantor and the Purchaser at Completion;

 

 

 

“ISCL”

 

means International Silver Company Limited (CRN: 03768277) being a wholly owned
subsidiary of the Company;

 

 

 

“Inter-Company Debt”

 

means without limitation any and all debts, liabilities (whether actual,
contingent or prospective), and obligations howsoever arising owed by the
Company or any Subsidiary to the Vendor or any member of the Vendor’s Group;

 

3

--------------------------------------------------------------------------------


 

“Last Accounts”

 

means the audited balance sheet and audited profit and loss account of the
Company for the 12 month period ended on the Last Accounts Date, including the
auditors, and directors’ report and notes thereon;

 

 

 

“Last Accounts Date”

 

means 31 December 2002 (being the date to which the Last Accounts have been
prepared);

 

 

 

“Properties”

 

means each of the properties listed in Schedule 4 and “Property” means any one
of them;

 

 

 

“Puerto Rico Trading Agreement”

 

means the supply agreement to be dated the date of this Agreement in the agreed
form to be entered into by the Company and Wallace International de Puerto Rico
in respect of the supply of goods to the Company from Puerto Rico;

 

 

 

“Purchaser’s Group”

 

means the Purchaser, any subsidiary of the Purchaser, any holding company of the
Purchaser, and any subsidiary of the holding company of the Purchaser from time
to time (and for the avoidance of doubt, includes the Company and all the
Subsidiaries after Completion);

 

 

 

“Purchaser’s Solicitors”

 

means Hartley Linfoot & Whitlam of Princess House, 122 Queen Street, Sheffield
S1 2DW;

 

 

 

“Security Interest”

 

means any mortgage, charge, assignment or assignation by way of security,
guarantee, indemnity, debenture, hypothecation, pledge, declaration of trust,
lien, right of set off or combination of accounts, or any encumbrance or other
security interest whatsoever, howsoever created or arising and whether monetary
or not;

 

4

--------------------------------------------------------------------------------


 

“Set-Off Claim”

 

means a Claim which may be set off in accordance with Clause 11 by the Purchaser
against its liability to pay the Deferred Payment.

 

 

 

“Shares”

 

means the 172,489 fully paid and issued Ordinary Shares of £1 each of the
Company, comprising the whole of the allotted and issued share capital of the
Company;

 

 

 

“Subsidiary”

 

means a subsidiary of the Company listed in Schedule 1 and “Subsidiaries” means
all such subsidiaries;

 

 

 

“Taxation”

 

means all forms of taxation, duties, imposts and levies, whatsoever or wherever
or whenever imposed;

 

 

 

“Trade Name Assignment”

 

means an assignment to be entered into on Completion in the agreed form between
(1) the Vendor and the Guarantor and (2) the Purchaser under which the Vendor
and the Guarantor will assign to the Purchaser all such rights which the Vendor
and/or the Guarantor and/or any member of the Vendor’s Group may have to use the
name “Roberts & Belk” whether or not such rights are registered or registerable;

 

 

 

“US$”

 

means the lawful currency of the United States of America;

 

 

 

“Vendor’s Group”

 

means the Vendor, any subsidiary of the Vendor, any holding company of the
Vendor, and any subsidiary of the holding company of the Vendor from time to
time (but for the avoidance of doubt shall not include the Company or any
Subsidiary);


 

5

--------------------------------------------------------------------------------


 

“Warranties”

 

means the warranties given by the Vendor pursuant to Clause 5 and Schedule 2.

 


1.2                                 ALL REFERENCES IN THIS AGREEMENT TO A
STATUTORY PROVISION SHALL BE CONSTRUED AS INCLUDING REFERENCES TO:


 


1.2.1                                  ANY STATUTORY MODIFICATION, CONSOLIDATION
RE-ENACTMENT (WHETHER BEFORE OR AFTER THE DATE OF THIS AGREEMENT) FOR THE TIME
BEING IN FORCE;


 


1.2.2                                  ALL STATUTORY INSTRUMENTS OR ORDERS MADE
PURSUANT TO A STATUTORY PROVISION; AND


 


1.2.3                                  ANY STATUTORY PROVISIONS OF WHICH A
STATUTORY PROVISION IS A CONSOLIDATION, RE-ENACTMENT OR MODIFICATION.


 


1.3                                 A REFERENCE IN THIS AGREEMENT TO FRS SHALL
BE A REFERENCE TO A STATEMENT OF STANDARD ACCOUNTING PRACTICE ISSUED OR ADOPTED
BY THE ACCOUNTING STANDARDS BOARD LIMITED.


 


1.4                                 CLAUSE HEADINGS IN THIS AGREEMENT ARE FOR
EASE OF REFERENCE ONLY AND DO NOT AFFECT THE CONSTRUCTION OF ANY PROVISION.


 


1.5                                 A REFERENCE TO A “PERSON” INCLUDES AN
INDIVIDUAL, BODY CORPORATE (WHEREVER INCORPORATED), UNINCORPORATED ASSOCIATION,
TRUST OR PARTNERSHIP (WHETHER OR NOT HAVING SEPARATE LEGAL PERSONALITY),
GOVERNMENT, STATE OR AGENCY OF A STATE, OR TWO OR MORE OF THE FOREGOING.


 


1.6                                 A REFERENCE TO A DOCUMENT IN THE “AGREED
FORM” IS TO THAT DOCUMENT IN THE FORM AGREED AND INITIALLED FOR THE PURPOSES OF
IDENTIFICATION BY OR ON BEHALF OF THE PARTIES.


 


1.7                                 A REFERENCE TO A CLAUSE OR SCHEDULE IS TO A
CLAUSE OR SCHEDULE OF THIS AGREEMENT, AND REFERENCES TO THIS AGREEMENT INCLUDE
THE SCHEDULES.


 


1.8                                 A REFERENCE TO A DOCUMENT IS A REFERENCE TO
THAT DOCUMENT AS AMENDED OR MODIFIED FROM TIME TO TIME IN WRITING BY THE MUTUAL
CONSENT OF THE PARTIES.


 

6

--------------------------------------------------------------------------------


 

2                                          AGREEMENT FOR SALE

 


2.1                                 SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE VENDOR SHALL SELL WITH FULL TITLE GUARANTEE AND FREE FROM ALL
SECURITY INTERESTS AND THE PURCHASER SHALL PURCHASE THE SHARES, WITH ALL RIGHTS
ATTACHING TO THEM AS AT THE DATE OF THIS AGREEMENT AND WITH EFFECT FROM THE DATE
OF THIS AGREEMENT.


 


2.2                                 THE VENDOR WAIVES ANY RESTRICTIONS ON
TRANSFER (INCLUDING PRE-EMPTION RIGHTS) WHICH MAY EXIST ON COMPLETION IN
RELATION TO THE SHARES UNDER THE ARTICLES OF ASSOCIATION OF THE COMPANY OR
OTHERWISE.


 


3                                          PURCHASE CONSIDERATION

 


THE PURCHASE CONSIDERATION FOR THE SHARES SHALL BE THE SUM OF US $1.00.


 


4                                          COMPLETION

 


4.1                                 COMPLETION OF THE PURCHASE OF THE SHARES
SHALL TAKE PLACE AT THE OFFICES OF THE PURCHASER’S SOLICITORS OR SUCH OTHER
PLACE AS THE PARTIES MAY AGREE IMMEDIATELY AFTER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT.


 


4.2                                 AT COMPLETION, THE VENDOR SHALL DELIVER TO
THE PURCHASER:


 


4.2.1                                  TRANSFERS DULY COMPLETED AND SIGNED BY
THE VENDOR AND ALL NOMINEE SHAREHOLDERS IN FAVOUR OF THE PURCHASER OR AS IT MAY
DIRECT OF THE SHARES TOGETHER WITH THE RELATIVE SHARE CERTIFICATES;


 


4.2.2                                  THE DEED OF COVENANT DULY EXECUTED BY THE
VENDOR;


 


4.2.3                                  RESIGNATION LETTERS IN THE AGREED FORM
SIGNED BY EACH DIRECTOR AND THE SECRETARY OF THE COMPANY AND EACH SUBSIDIARY
ACKNOWLEDGING THAT EACH HAS NO CLAIM AGAINST THE COMPANY OR THE RELEVANT
SUBSIDIARY ON ANY GROUNDS WHATSOEVER;


 


4.2.4                                  A COPY OF A LETTER OF RESIGNATION IN THE
AGREED FORM OF THE EXISTING AUDITORS OF THE COMPANY AND EACH OF THE SUBSIDIARIES
CONFIRMING THAT THEY HAVE NO OUTSTANDING CLAIMS OF ANY KIND AND CONTAINING A


 


7

--------------------------------------------------------------------------------



 


STATEMENT UNDER CA S 394(1) THAT THERE ARE NO SUCH CIRCUMSTANCES AS ARE
MENTIONED IN THAT SECTION;

 


4.2.5                                  THE TRADE NAME ASSIGNMENT DULY EXECUTED
BY THE VENDOR AND THE GUARANTOR;


 


4.2.6                                  A COUNTERPART OF THE HONG KONG TRADING
AGREEMENT DULY EXECUTED BY THE VENDOR;


 


4.2.7                                  A COUNTERPART OF THE PUERTO RICO TRADING
AGREEMENT DULY EXECUTED BY WALLACE INTERNATIONAL DE PUERTO RICO;


 


4.2.8                                  A COUNTERPART OF THE C J VANDER TRADE
MARK LICENCE DULY EXECUTED BY THE GUARANTOR;


 


4.2.9                                  A COUNTERPART OF THE ISCL TRADE MARK
LICENCE DULY EXECUTED BY THE GUARANTOR.


 


4.3                                 AT COMPLETION, TO THE EXTENT THAT THEY ARE
NOT ALREADY IN THE POSSESSION OF THE COMPANY, THERE SHALL BE DELIVERED OR MADE
AVAILABLE TO THE PURCHASER:


 


4.3.1                                  THE SEAL AND CERTIFICATE OF INCORPORATION
OF THE COMPANY AND EACH OF THE SUBSIDIARIES;


 


4.3.2                                  THE STATUTORY BOOKS OF THE COMPANY AND
EACH OF THE SUBSIDIARIES, COMPLETE AND UP-TO-DATE;


 


4.3.3                                  THE TITLE DEEDS RELATING TO EACH OF THE
PROPERTIES;


 


4.3.4                                  THE APPROPRIATE FORMS TO AMEND THE
MANDATES GIVEN BY THE COMPANY AND EACH SUBSIDIARY TO ITS BANKERS;


 


4.3.5                                  EVIDENCE OF THE RELEASE AND DISCHARGE OF
ANY SECURITY INTEREST AFFECTING THE COMPANY OR ANY SUBSIDIARY (INCLUDING WITHOUT
LIMITATION THE CHARGES REFERRED TO IN SCHEDULE 1)


 


4.4                                 AT COMPLETION, THE VENDOR SHALL PROCURE THAT
THE DIRECTORS OF THE COMPANY SHALL HOLD A BOARD MEETING AT WHICH:


 

8

--------------------------------------------------------------------------------


 


4.4.1                                  SUCH PERSONS AS THE PURCHASER MAY
NOMINATE SHALL BE APPOINTED AS DIRECTORS;


 


4.4.2                                  SUCH PERSONS AS THE PURCHASER MAY
NOMINATE SHALL BE APPOINTED AS THE SECRETARY AND AUDITORS OF THE COMPANY WITH
EFFECT FROM THE CLOSE OF THE MEETING;


 


4.4.3                                  THE TRANSFERS OF THE SHARES REFERRED TO
IN CLAUSE 4.2.1 SHALL BE APPROVED FOR REGISTRATION IN THE COMPANY’S BOOKS
(SUBJECT TO STAMPING);


 


4.4.4                                  THE RESIGNATIONS REFERRED TO IN CLAUSES
4.2.3 AND 4.2.4 SHALL BE TENDERED AND ACCEPTED SO AS TO TAKE EFFECT FROM THE
CLOSE OF THE MEETING;


 


4.4.5                                  THE PUERTO RICO TRADING AGREEMENT AND THE
TRADE MARK LICENCE, BOTH IN THE AGREED FORM, BE APPROVED AND ENTERED INTO BY THE
COMPANY; AND


 


4.4.6                                  ALL OTHER DOCUMENTS AND MATTERS REQUIRED
TO BE ENTERED INTO OR APPROVED BY THE COMPANY IN CONNECTION WITH COMPLETION ARE
SO APPROVED.


 


4.5                                 AT COMPLETION, THE VENDOR SHALL PROCURE THAT
THE DIRECTORS OF EACH OF THE SUBSIDIARIES SHALL HOLD A BOARD MEETING AT WHICH:


 


4.5.1                                  SUCH PERSONS AS THE PURCHASER NOMINATES
BE APPOINTED AS DIRECTORS, SECRETARY AND AUDITORS OF THE SUBSIDIARY WITH EFFECT
FROM COMPLETION;


 


4.5.2                                  THE RESIGNATIONS OF THE DIRECTORS, THE
SECRETARY AND THE AUDITORS OF EACH SUBSIDIARY BE TENDERED AND ACCEPTED SO AS TO
TAKE EFFECT FROM COMPLETION; AND


 


4.5.3                                  IN THE CASE OF ISCL ONLY, THE HONG KONG
TRADING AGREEMENT IN THE AGREED FORM BE APPROVED AND ENTERED INTO BY ISCL.


 


4.6                                 AT COMPLETION AND FOLLOWING COMPLETION OF
THE MATTERS REFERRED TO IN CLAUSES 4.2 TO 4.5 THE PURCHASER SHALL:


 

9

--------------------------------------------------------------------------------


 


4.6.1                                  PAY TO THE VENDOR THE PURCHASE
CONSIDERATION FOR THE SHARES AS SET OUT IN CLAUSE 3; AND


 


4.6.2                                  PROCURE THE PAYMENT BY THE COMPANY OF THE
COMPLETION PAYMENT BY REFERENCE TO THE INVOICES LISTED IN PART 1 OF SCHEDULE 4,
ISSUED BY THE RELEVANT MEMBERS OF THE VENDOR’S GROUP.


 


4.7                                 THE PURCHASER COVENANTS WITH THE VENDOR THAT
ON THE DEFERRED PAYMENT DATE IT WILL PROCURE THE PAYMENT BY THE COMPANY OF THE
DEFERRED PAYMENT BY REFERENCE TO THE INVOICES LISTED IN PART 2 OF SCHEDULE 4,
ISSUED BY THE RELEVANT MEMBERS OF THE VENDOR’S GROUP, SUBJECT TO ANY DEDUCTIONS
LAWFULLY MADE IN ACCORDANCE WITH CLAUSE 11, TOGETHER WITH SIMPLE INTEREST
CALCULATED THEREON AT A RATE EQUAL TO THE BASE LENDING RATE FROM TIME TO TIME OF
THE ROYAL BANK OF SCOTLAND PLC TO BE CALCULATED FROM THE DATE OF THIS AGREEMENT
TO THE DATE OF PAYMENT OF THE DEFERRED PAYMENT.


 


5                                          WARRANTIES BY THE VENDOR

 


5.1                                 THE VENDOR WARRANTS TO THE PURCHASER THAT
THE WARRANTIES ARE TRUE AND ACCURATE AT THE DATE OF THIS AGREEMENT.


 


5.2                                 THE PURCHASER ACKNOWLEDGES THAT, SAVE FOR
THE WARRANTIES, IT HAS NOT RELIED ON ANY OTHER WARRANTY OR REPRESENTATION OF THE
VENDOR IN ENTERING INTO THIS AGREEMENT.


 


5.3                                 THE WARRANTIES ARE QUALIFIED BY THE ACTUAL
KNOWLEDGE OF THE PURCHASER (WHICH SHALL BE DEEMED TO INCLUDE THE ACTUAL
KNOWLEDGE OF JIM PORTEOUS AND STEPHEN WILFIN) OF ANY MATTER OR THING WHICH
CONSTITUTES A BREACH OF ANY WARRANTY, SO THAT CLAIMS SHALL BE LIMITED AND
PREVENTED TO THE EXTENT OF SUCH ACTUAL KNOWLEDGE.


 


5.4                                 WHERE A WARRANTY IS QUALIFIED BY THE
EXPRESSION “TO THE BEST OF THE KNOWLEDGE, INFORMATION AND BELIEF OF THE VENDOR”
OR “SO FAR AS THE VENDOR IS AWARE”, OR ANY SIMILAR EXPRESSION THAT REFERENCE
SHALL BE LIMITED TO THE ACTUAL KNOWLEDGE   (WITHOUT THE NEED FOR ANY INDEPENDENT
INVESTIGATION OR VERIFICATION BY THE VENDOR) OF THE VENDOR AND THE GUARANTOR.

 

10

--------------------------------------------------------------------------------


 


5.5                                 EACH OF THE WARRANTIES IS WITHOUT PREJUDICE
TO ANY OTHER WARRANTY OR UNDERTAKING AND, EXCEPT WHERE EXPRESSLY STATED, NO
CLAUSE CONTAINED IN THIS AGREEMENT GOVERNS OR LIMITS THE EXTENT OR APPLICATION
OF ANY OTHER CLAUSE.


 


5.6                                 IN RELATION TO EACH OF THE WARRANTIES (SAVE
WARRANTY NUMBERS 1.1, 1.2, 1.3, 2.1 AND 2.2) ANY REFERENCE TO “THE COMPANY”
SHALL BE DEEMED TO BE A REFERENCE TO THE COMPANY AND ISCL.   ACCORDINGLY, EACH
OF THE WARRANTIES SHALL BE GIVEN IN RESPECT OF THE COMPANY AND ISCL.


 


5.7                                 THE RIGHTS AND REMEDIES OF THE PURCHASER IN
RESPECT OF ANY BREACH OF THE WARRANTIES SHALL NOT BE AFFECTED BY COMPLETION OF
THE PURCHASE OF THE SHARES BY ANY FAILURE TO EXERCISE OR DELAY IN EXERCISING ANY
RIGHT OR REMEDY OR BY ANY OTHER EVENT OR MATTER WHATSOEVER, EXCEPT A SPECIFIC
AND DULY AUTHORISED WRITTEN WAIVER OR RELEASE AND AS SPECIFICALLY PROVIDED FOR
IN THIS AGREEMENT.


 


5.8                                 IN THE EVENT THAT ANY CLAIM IS BROUGHT BY
THE PURCHASER, THE VENDOR AGREES THAT, NOTWITHSTANDING ANY OTHER RIGHT OF THE
PURCHASER TO CLAIM DAMAGES ON ANY BASIS, THE CALCULATION OF DAMAGES SHALL BE ON
THE BASIS THAT THE AGGREGATE OF THE COMPLETION PAYMENT AND THE DEFERRED PAYMENT
SHALL BE DEEMED FOR THESE PURPOSES TO BE THE CONSIDERATION PAID BY THE PURCHASER
TO THE VENDOR FOR THE SHARES.

 


6                                          LIMITATIONS ON CLAIMS

 


6.1                                 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY BUT SUBJECT ALWAYS TO CLAUSE 6.4, THE PROVISIONS OF THIS CLAUSE
6 SHALL OPERATE TO LIMIT THE LIABILITY OF THE VENDOR IN RESPECT OF ANY CLAIM.


 


6.2                                 SUBJECT TO CLAUSE 6.4 THE VENDOR’S LIABILITY
FOR ALL CLAIMS BROUGHT FOR


 


6.2.1                                  A BREACH OF THE WARRANTIES SET OUT AT
PARAGRAPHS 3, 4 AND 6 OF SCHEDULE 2 OF THIS AGREEMENT SHALL BE LIMITED TO AN
AMOUNT EQUAL TO THE DEFERRED PAYMENT; AND


 


6.2.2                                  A BREACH OF THE DEED OF COVENANT OR A
BREACH OF THE WARRANTIES SET OUT AT PARAGRAPHS 1, 2, AND 5 OF SCHEDULE 2 OF THIS
AGREEMENT SHALL BE

 

11

--------------------------------------------------------------------------------


 


LIMITED TO AN AMOUNT EQUAL TO THE AGGREGATE OF THE COMPLETION PAYMENT AND THE
DEFERRED PAYMENT.

 


PROVIDED THAT THE VENDOR’S TOTAL LIABILITY FOR ALL CLAIMS SHALL NOT EXCEED AN
AMOUNT EQUAL TO THE AGGREGATE OF THE COMPLETION PAYMENT AND THE DEFERRED
PAYMENT.


 


6.3                                 THE VENDOR SHALL NOT BE LIABLE IN RESPECT OF
ANY CLAIM:


 


6.3.1                                  UNLESS THE AGGREGATE AMOUNT OF THE CLAIM
AND ANY OTHER CLAIMS EXCEEDS US$10,000 (IN WHICH EVENT THE VENDOR WILL BE LIABLE
FOR THE WHOLE AMOUNT OF SUCH CLAIMS AND NOT ONLY THE EXCESS OVER US$10,000);


 


6.3.2                                  UNLESS IT SHALL HAVE RECEIVED FROM THE
PURCHASER WRITTEN NOTICE CONTAINING REASONABLE DETAILS OF THE RELEVANT CLAIM ON
OR BEFORE


 

6.3.2.1                                           THE EXPIRY OF ONE YEAR FROM
COMPLETION IN RESPECT OF CLAIMS UNDER THE WARRANTIES; AND

 

6.3.2.2                                           THE EXPIRY OF 6 YEARS FROM
COMPLETION IN RESPECT OF CLAIMS UNDER THE DEED OF COVENANT.

 


6.3.3                                  WHICH IS NOT SATISFIED, SETTLED OR
WITHDRAWN WITHIN SIX MONTHS OF THE DATE OF NOTIFICATION OF SUCH CLAIM UNDER
CLAUSE 6.3.2 UNLESS PROCEEDINGS IN RESPECT OF IT HAVE BEEN COMMENCED BY BEING
BOTH ISSUED AND SERVED ON THE PURCHASER.


 


6.4                                 NONE OF THE LIMITATIONS ON LIABILITY
CONTAINED IN CLAUSES 6.1 TO 6.3 ABOVE SHALL APPLY WHERE:


 


6.4.1                                  THE FACT, MATTER OR CIRCUMSTANCE GIVING
RISE TO THE CLAIM ARISES AS A RESULT OF FRAUD, WILFUL CONCEALMENT OR DELIBERATE
NON-DISCLOSURE ON THE PART OF THE VENDOR; AND


 

12

--------------------------------------------------------------------------------


 


7                                          NOTICE AND CONDUCT OF CLAIMS

 


7.1                                 IF THE PURCHASER BECOMES AWARE OF A MATTER
WHICH MAY GIVE RISE TO A CLAIM OR ANY PROCEEDINGS SHALL BE INSTITUTED AGAINST
THE PURCHASER WHICH MAY GIVE RISE TO A CLAIM, THE PURCHASER SHALL AS SOON AS
REASONABLY PRACTICABLE THEREAFTER GIVEN NOTICE THEREOF IN WRITING TO THE VENDOR,
STATING IN REASONABLE DETAIL THE NATURE OF THE MATTER ON A WITHOUT PREJUDICE
BASIS, IF PRACTICABLE, AND THE AMOUNT CLAIMED.


 


7.2                                 IN THE EVENT OF A CLAIM, THE PURCHASER
SHALL, SUBJECT TO BEING INDEMNIFIED BY THE VENDOR AGAINST ALL COSTS AND
LIABILITIES INCURRED IN SO DOING:


 


7.2.1                                  TAKE OR PROCURE SUCH ACTION TO BE TAKEN
AS THE VENDOR SHALL REASONABLY REQUEST TO DEAL WITH A CLAIM;


 


7.2.2                                  IF SO REQUIRED BY THE VENDOR, MAINTAIN
CONSULTATION WITH THE VENDOR ON ALL ASPECTS OF ANY PROCEEDINGS IN DEFENCE OF A
CLAIM; AND


 


7.2.3                                  PROVIDE THE VENDOR WITH ALL INFORMATION
REASONABLY REQUESTED BY IT IN RELATION TO SUCH PROCEEDINGS.


 


7.3                                 IN ANY EVENT, THE PURCHASER SHALL NOT ADMIT
LIABILITY IN RESPECT OF A CLAIM, NOR COMPROMISE, NOR SETTLE ANY PROCEEDINGS IN
DEFENCE OF A CLAIM, WITHOUT THE WRITTEN CONSENT OF THE VENDOR (SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD OR DELAYED).


 


7.4                                 NOTHING IN THIS CLAUSE 7 SHALL RESTRICT OR
LIMIT THE PURCHASER’S GENERAL OBLIGATION AT LAW TO MITIGATE A LOSS WHICH IT MAY
INCUR AS A RESULT OF A MATTER GIVING RISE TO A CLAIM.


 


8                                          PURCHASER WARRANTIES


 


8.1                                 THE PURCHASER WARRANTS TO THE SELLER THAT:


 


8.1.1                                  THE PURCHASER HAS FULL POWER AND
AUTHORITY WITHOUT REQUIRING THE CONSENT OF ANY OTHER PERSON, AND HAS TAKEN ALL
NECESSARY CORPORATE OR OTHER ACTIONS, TO ENTER INTO AND EXERCISE ITS RIGHTS AND
PERFORM ITS


 


13

--------------------------------------------------------------------------------



 


OBLIGATIONS UNDER THIS AGREEMENT AND ALL OTHER DOCUMENTS TO BE EXECUTED BY IT AT
COMPLETION;


 


8.1.2                                  THIS AGREEMENT AND ALL OTHER DOCUMENTS TO
BE EXECUTED BY THE PURCHASER WILL, WHEN EXECUTED AND DELIVERED BY IT, CONSTITUTE
LAWFUL, VALID AND BINDING OBLIGATIONS OF THE PURCHASER IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS EXCEPT INSOFAR AS ENFORCEABILITY MAY BE LIMITED BY:


 


(A)                        ANY BANKRUPTCY OR INSOLVENCY LAW OR ANY OTHER SIMILAR
LAW RELATING TO OR AFFECTING A CREDITOR’S RIGHTS; AND


 


(B)                       ANY LAW RELATING TO THE AVAILABILITY OF SPECIFIC
PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS SOUGHT IN EQUITY OR AT LAW);


 


8.1.3                                  IN ACQUIRING THE SHARES THE PURCHASER IS
ACTING AS PRINCIPAL AND NOT AS AGENT OR BROKER FOR ANY OTHER PERSON; AND


 


8.1.4                                  THE PURCHASER IS NOT AWARE THAT IT HAS
ANY CLAIM FOR WHICH, TAKING INTO ACCOUNT LIMITATIONS IN CLAUSE 6, THE VENDOR
COULD HAVE A LIABILITY TO PAY.


 


9                                          RESTRICTIVE AGREEMENT


 


9.1                                 FOR THE PURPOSE OF ASSURING TO THE PURCHASER
THE FULL BENEFIT OF THE BUSINESS AND GOODWILL OF THE COMPANY, THE VENDOR
UNDERTAKES, BY WAY OF FURTHER CONSIDERATION FOR THE OBLIGATIONS OF THE PURCHASER
UNDER THIS AGREEMENT AS SEPARATE AND INDEPENDENT AGREEMENTS THAT IT WILL, AND
UNDERTAKES TO PROCURE THAT EACH MEMBER OF THE VENDOR’S GROUP WILL:


 


9.1.1                                  NOT AT ANY TIME FOLLOWING COMPLETION USE
OR DISCLOSE TO ANY PERSON AND SHALL USE ITS BEST ENDEAVOURS TO PREVENT THE
PUBLICATION OR DISCLOSURE OF, ANY CONFIDENTIAL INFORMATION CONCERNING THE
BUSINESS, ACCOUNTS OR FINANCES OF THE COMPANY OR THE SUBSIDIARIES OR ANY OF THE
GROUP’S CLIENTS’ OR CUSTOMERS’ TRANSACTIONS OR AFFAIRS OF WHICH IT HAS
KNOWLEDGE, SAVE AS REQUIRED PURSUANT TO ANY CONTRACT BETWEEN THE


 

14

--------------------------------------------------------------------------------


 


VENDOR, AND ANY OF ITS BANKERS OR THEIR AFFILIATES OR AS REQUIRED BY APPLICABLE
LAW OR REGULATION;


 


9.1.2                                  NOT AT ANYTIME FOR THE PERIOD OF ONE (1)
YEAR FOLLOWING COMPLETION SOLICIT OR ENDEAVOUR TO ENTICE AWAY FROM THE COMPANY
ANY PERSON WHO TO THE VENDOR’S KNOWLEDGE IS, OR HAS DURING THE PAST YEAR BEEN,
AN EMPLOYEE OF THE GROUP PROVIDED THAT ANY GENERAL ADVERTISEMENT OR SOLICITATION
WHICH IS NOT DIRECTED AT ANY ONE INDIVIDUAL SHALL NOT BE DEEMED TO GIVE RISE TO
A BREACH OF THE FOREGOING RESTRICTIONS.


 


9.1.3                                  NOT AT ANYTIME DURING THE PERIOD ENDING
FIVE (5) YEARS AFTER COMPLETION, EITHER ALONE OR JOINTLY WITH OR AS MANAGER,
AGENT FOR OR EMPLOYEE OF ANY PERSON, DIRECTLY OR INDIRECTLY CARRY ON OR BE
ENGAGED CONCERNED OR INTERESTED IN THE SALE OF SILVERWARE PRODUCTS MARKETED,
DISTRIBUTED OR SOLD UNDER THE C.J. VANDER TRADEMARK IN THE UNITED KINGDOM AND
OMAN, KUWAIT, BAHRAIN, QATAR, UNITED ARAB EMIRATES, SAUDI ARABIA, EGYPT OR
LEBANON.  NOTWITHSTANDING THE FOREGOING, VENDOR AND VENDOR’S GROUP SHALL NOT BE
PRECLUDED FROM THE SALE OF SILVERWARE PRODUCTS IN THE TERRITORIES STATED HEREIN
PROVIDED SUCH PRODUCTS ARE MARKETED AND SOLD UNDER ANOTHER TRADEMARK..


 


9.1.4                                  NOT AT ANY TIME DURING THE PERIOD OF 5
YEARS AFTER COMPLETION IN THE UNITED KINGDOM, AND 2 YEARS AFTER COMPLETION IN
ANY MEMBER STATE OF THE EUROPEAN UNION EITHER ALONE OR JOINTLY WITH, OR AS
MANAGER, AGENT FOR, OR EMPLOYEE OF ANY PERSON DIRECTLY OR INDIRECTLY CARRY ON OR
BE ENGAGED CONCERNED OR INTERESTED IN THE SALE OF ANY PRODUCTS UNDER THE TRADE
MARK “ELEMENTS”.  NOTWITHSTANDING THE FOREGOING, PURCHASER ACKNOWLEDGES THAT IT
HAS BEEN MADE AWARE THAT UNRELATED THIRD PARTIES MAY HAVE USED, OR MAY CURRENTLY
BE USING THE TRADEMARK “ELEMENTS” IN THE UNITED KINGDOM AND THE EUROPEAN UNION
AND MAY HAVE RIGHTS SUPERIOR TO THOSE OF VENDOR OR VENDOR’S AFFILIATES.


 


10                                    GUARANTEE

 


10.1                           IN CONSIDERATION FOR THE PURCHASER ENTERING INTO
THIS AGREEMENT, THE GUARANTOR AS PRINCIPAL OBLIGOR AND NOT MERELY AS SURETY,
IRREVOCABLY AND UNCONDITIONALLY


 


15

--------------------------------------------------------------------------------



 


UNDERTAKES AND GUARANTEES TO THE PURCHASER THE DUE AND PUNCTUAL PERFORMANCE BY
THE VENDOR OF ALL THE OBLIGATIONS AND LIABILITIES OF THE VENDOR SET OUT IN THIS
AGREEMENT AND IN THE DEED OF COVENANT (THE “GUARANTEED OBLIGATIONS”) AND FURTHER
UNDERTAKES THAT IF DEFAULT SHOULD BE MADE IN THE PERFORMANCE OF THE SAME, THE
GUARANTOR SHALL, SUBJECT TO THE LIMITATION IN CLAUSE 10.4, FORTHWITH ON DEMAND
PAY TO THE PURCHASER IN CASH AN AMOUNT EQUAL TO, OR PROCURE THE DISCHARGE OF,
SUCH OF THE GUARANTEED OBLIGATIONS AS SHALL NOT HAVE BEEN PAID OR DISCHARGED
WHEN DUE BY THE VENDOR AS IF THE GUARANTOR WAS THE PRINCIPAL OBLIGOR IN RESPECT
THEREOF, AND FURTHER OR IN THE ALTERNATIVE PAY ON DEMAND SUCH SUM AS SHALL BE
SUFFICIENT TO INDEMNIFY THE PURCHASER IN RESPECT OF SUCH DEFAULT AND ALL LOSSES
INCURRED BY OR CLAIMED AGAINST THE PURCHASER OR WHICH THE PURCHASER MAY SUFFER
DIRECTLY OR INDIRECTLY BY REASON OF SUCH DEFAULT.


 


10.2                           THIS GUARANTEE SHALL BE A CONTINUING GUARANTEE
AND ACCORDINGLY SHALL REMAIN IN OPERATION UNTIL ALL THE GUARANTEED OBLIGATIONS
HAVE BEEN PAID OR DISCHARGED IN FULL.


 


10.3                           ANY OF THE GUARANTEED OBLIGATIONS WHICH MAY NOT
BE RECOVERABLE FROM THE VENDOR WHETHER BY REASON OF ANY LEGAL LIMITATIONS OR ANY
OTHER FACT OR CIRCUMSTANCE WHATSOEVER, AND WHETHER KNOWN TO THE PURCHASER OR
NOT, SHALL NEVERTHELESS BE RECOVERABLE FROM THE GUARANTOR AS SOLE DEBTOR.


 


10.4                           NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
CLAUSE 10, THE GUARANTOR’S LIABILITY UNDER THIS CLAUSE 10 FOR ANY GUARANTEED
OBLIGATIONS SHALL NOT EXCEED THE LIABILITY OF THE VENDOR FOR ITS BREACH OF THE
GUARANTEED OBLIGATION.


 


11                                    SET OFF

 


11.1                           THE AGGREGATE AMOUNT OF THE SET-OFF CLAIMS SHALL
NOT EXCEED THE AMOUNT OF THE DEFERRED PAYMENT.


 


11.2                           SUBSEQUENT TO THE NOTIFICATION PROVISIONS IN
CLAUSE 6.3.2, IF THE PURCHASER SHALL NOTIFY THE VENDOR IN WRITING OF ANY SET-OFF
CLAIM OR SET-OFF CLAIMS, THEN THE AMOUNT OF THE DEFERRED PAYMENT SHALL BE
REDUCED BY THE AMOUNT OF SUCH SET-OFF CLAIM, OR IF THE SET OFF CLAIM HAS BEEN
SETTLED OR RESOLVED PRIOR TO THE


 

16

--------------------------------------------------------------------------------


 


DEFERRED PAYMENT DATE BY THE AMOUNT DETERMINED TO BE PAYABLE UPON THE SETTLEMENT
OR RESOLUTION OF SUCH SET-OFF CLAIM, AND


 


11.2.1                            FOR THE AVOIDANCE OF DOUBT, ONCE THE AGGREGATE
AMOUNT OF THE SET-OFF CLAIMS REACHES US$250,000 THERE WILL BE NO MORE SET-OFF
CLAIMS.


 


11.3                           FOR THE PURPOSES OF CLAUSE 11.2:


 


11.3.1                            A SET-OFF CLAIM SHALL BE DEEMED TO BE SETTLED
UPON THE VENDOR AND THE PURCHASER AGREEING A FINAL SETTLEMENT THEREOF AND A
SET-OFF CLAIM SHALL BE DEEMED TO BE RESOLVED UPON AN ORDER OR DECREE OF A COURT
OF COMPETENT JURISDICTION BEING GIVEN IN PROCEEDINGS IN RESPECT OF THE SET-OFF
CLAIM AND SUCH ORDER OR DECREE BEING FINAL AND NOT OR NO LONGER APPEALABLE; AND


 


11.3.2                            THE AMOUNT DETERMINED TO BE PAYABLE UPON THE
SETTLEMENT OR RESOLUTION OF THE SET-OFF CLAIM SHALL BE THE AMOUNT AGREED BY THE
VENDOR AND THE PURCHASER UNDER ANY SUCH SETTLEMENT OR DETERMINED BY ANY SUCH
ORDER OR DECREE (AS THE CASE MAY BE) TO BE PAYABLE BY THE VENDOR OR THE RELEVANT
MEMBER OF THE VENDOR’S GROUP IN RESPECT THEREOF.


 


11.4


 


11.4.1                            ON THE DEFERRED PAYMENT DATE, A SUM EQUAL TO
THE AMOUNT OF ANY SUCH CLAIM WHICH SHALL NOT BY THAT DATE HAVE BEEN SETTLED OR
RESOLVED BUT IN RESPECT OF WHICH A REDUCTION IN THE DEFERRED PAYMENT SHALL HAVE
BEEN MADE SHALL BE PLACED BY THE PURCHASER IN A SEPARATE DEPOSIT ACCOUNT WITH
HSBC BANK PLC IN THE JOINT NAMES OF THE VENDOR AND THE PURCHASER UNTIL SUCH TIME
AS THAT SET-OFF CLAIM SHALL HAVE BEEN SETTLED OR RESOLVED WHEN THE SUM SO
DEPOSITED SHALL TO THE EXTENT OF THE AMOUNT (IF ANY) DETERMINED TO BE PAYABLE
UPON THE SETTLEMENT OR RESOLUTION OF THE SET-OFF CLAIM BE RELEASED TO THE
PURCHASER IN OR TOWARDS SATISFACTION OF THE LIABILITY OF THE VENDOR OR THE
RELEVANT MEMBER OF THE VENDOR’S GROUP IN RESPECT OF THE SET-OFF CLAIM AND TO THE
EXTENT OF THE BALANCE (IF ANY) BE RELEASED TO THE VENDOR AND THE


 

17

--------------------------------------------------------------------------------


 


AMOUNT OF ANY INTEREST EARNED ON SUCH SUM SHALL LIKEWISE BE RELEASED TO THE
PURCHASER OR THE VENDOR OR APPORTIONED BETWEEN THEM IN THE SAME PROPORTIONS AS
THE CAPITAL SUM.


 


11.5                           THE VENDOR AND THE PURCHASER SHALL USE THEIR BEST
ENDEAVOURS TO ENSURE THAT ALL SUCH SET-OFF CLAIMS ARE SETTLED OR RESOLVED WITH
ALL REASONABLE SPEED AND DILIGENCE.


 


11.6                           ON THE DEFERRED PAYMENT DATE, A SUM EQUAL TO THE
AMOUNT OF THE DEFERRED PAYMENT, LESS ANY AMOUNTS DEDUCTED IN ACCORDANCE WITH
CLAUSE 11.2, SHALL BE PAID TO THE VENDOR BY THE PURCHASER.


 


11.7                           THE SATISFACTION OF ANY SET-OFF CLAIM BY
REDUCTION OF THE AMOUNT OF THE DEFERRED PAYMENT PURSUANT TO THIS CLAUSE SHALL IN
NO WAY PREJUDICE OR AFFECT ANY OTHER RIGHTS OR REMEDIES OF THE PURCHASER OR THE
COMPANY FOR THE PURPOSE OF RECOVERING ANY AMOUNT DUE TO THE PURCHASER OR THE
COMPANY WHICH IS NOT SATISFIED BY SUCH MEANS.


 


12                                    ACKNOWLEDGEMENT

 

The Vendor acknowledges that neither the Vendor nor any member of the Vendor’s
Group holds any legal or beneficial title to or interest in those items of
plant, equipment and tooling (“the Tooling”) listed in Schedule 5 and that
neither the Vendor, nor any member of the Vendor’s Group has any claim
whatsoever over the Tooling, and to the extent that any such interest or claim
be found to exist the Vendor hereby waives, and undertakes to procure the waiver
by any member of the Vendor’s Group, of any such interest or claim.

 


13                                    COMMUNICATIONS

 


13.1                           ANY NOTICE TO BE GIVEN UNDER THIS AGREEMENT SHALL
BE IN WRITING AND DELIVERED BY HAND OR BY FIRST CLASS RECORDED DELIVERY POST OR
BY FACSIMILE LETTER ADDRESSED AND SENT TO THE PARTY TO BE SERVED AS FOLLOWS:-


 


13.1.1                            IN THE CASE OF THE VENDOR AND THE GUARANTOR AT
THE FOLLOWING:


 


US ADDRESS:                                                                     
SYRATECH CORPORATION


 


18

--------------------------------------------------------------------------------



 


175 MCCLELLAN HIGHWAY
EAST BOSTON, MA  02128


FACSIMILE NUMBER:                                          617-568-8178

for the attention of:                               Gregory W. Hunt
Vice President and Chief Financial Officer

with a copy to:                                                       Faye A.
Florence
Vice President and General Counsel
Syratech Corporation
175 McClellan Highway
East Boston, MA  02128

facsimile number:                                          617-568-1361

 


13.1.2                            IN THE CASE OF THE PURCHASER AT THE FOLLOWING:


 

address:                                                                                        
Vander House, Starnhill Close, Ecclesfield
Sheffield S35 9TG

facsimile number:                                          0114 257 7662


FOR THE ATTENTION OF:                               STEPHEN WILFIN OR SUCH OTHER
ADDRESS OR IN THE UNITED KINGDOM OR FAX NUMBER AS THE RELEVANT PARTY NOTIFIES TO
THE OTHER PARTY, WHICH CHANGE OF ADDRESS SHALL ONLY TAKE EFFECT IF DELIVERED AND
RECEIVED IN ACCORDANCE WITH THIS CLAUSE.


 


13.2                           NOTICE DELIVERED BY HAND SHALL BE DEEMED TO HAVE
BEEN SERVED AT THE TIME OF ACTUAL DELIVERY.  NOTICE SENT BY FIRST CLASS RECORDED
DELIVERY POST SHALL BE DEEMED TO HAVE BEEN SERVED AT THE EXPIRY OF TWO BUSINESS
DAYS AFTER POSTING.  NOTICES SENT BY FACSIMILE SHALL BE DEEMED TO HAVE BEEN
SERVED ON PRODUCTION OF A TRANSMISSION REPORT FROM THE MACHINE WHICH SENT THE
FACSIMILE INDICATING THAT THE FACSIMILE WAS SENT IN ITS ENTIRETY TO THE
FACSIMILE NUMBER OF THE RECIPIENT, SAVE THAT IF SUCH NOTICE OF COMMUNICATION IS
RECEIVED AT THE END OF NORMAL WORKING HOURS (AND “NORMAL WORKING HOURS” SHALL BE
DEEMED TO BE 8.30 AM TO 5.30 PM ON ANY BUSINESS DAY IN THE COUNTRY OF THE
RECIPIENT), SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN RECEIVED
ON THE NEXT BUSINESS DAY.


 


14                                    GENERAL

 


14.1                           IF ANY PROVISION OF THIS AGREEMENT IS OR BECOMES
ILLEGAL, INVALID OR UNENFORCEABLE UNDER THE LAW OF ANY JURISDICTION, THAT SHALL
NOT AFFECT OR IMPAIR:

 

19

--------------------------------------------------------------------------------


 


14.1.1                            THE LEGALITY, VALIDITY OR ENFORCEABILITY IN
THAT JURISDICTION OF ANY OTHER PROVISION OF THIS AGREEMENT; OR


 


14.1.2                            THE LEGALITY, VALIDITY OR ENFORCEABILITY UNDER
THE LAW OF ANY OTHER JURISDICTION OF THAT OR ANY OTHER PROVISION OF THIS
AGREEMENT.


 


14.2                           IF ANY PARTY DEFAULTS IN THE PAYMENT WHEN DUE OF
ANY SUM PAYABLE UNDER THIS AGREEMENT OR ANY AGREEMENT OR DOCUMENT ENTERED INTO
PURSUANT TO THIS AGREEMENT (WHETHER DETERMINED BY AGREEMENT OR PURSUANT TO AN
ORDER OF A COURT OR OTHERWISE) ITS LIABILITY SHALL BE INCREASED TO INCLUDE
INTEREST ON SUCH SUM FROM THE DATE WHEN SUCH PAYMENT IS DUE UP TO AND INCLUDING
THE DATE OF ACTUAL PAYMENT (AFTER AS WELL AS BEFORE JUDGMENT) AT AN ANNUAL RATE
OF 4 PER CENT ABOVE THE BASE RATE FROM TIME TO TIME OF HSBC BANK PLC.  SUCH
INTEREST SHALL ACCRUE FROM DAY TO DAY.


 


14.3                           SAVE AS EXPRESSLY PROVIDED FOR IN THE PROVISIONS
OF CLAUSE 14.3, A PERSON WHO IS NOT A PARTY TO THIS AGREEMENT SHALL HAVE NO
RIGHT TO ENFORCE THIS AGREEMENT OR ANY AGREEMENT OR DOCUMENT ENTERED INTO
PURSUANT TO THIS AGREEMENT PURSUANT TO THE CONTRACTS (RIGHTS OF THIRD PARTIES)
ACT 1999 BUT THIS DOES NOT AFFECT ANY RIGHT OR REMEDY OF A THIRD PARTY WHICH
EXISTS OR IS AVAILABLE APART FROM PURSUANT TO SUCH ACT.


 


14.4                           NO PARTY MAY ASSIGN ANY OF ITS RIGHTS UNDER IT OR
PURPORT TO DO ANY OF THE SAME NOR SUB-CONTRACT ANY OR ALL OF ITS OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF ALL OF THE OTHER
PARTIES, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED, EXCEPT THAT
THE PURCHASER AND THE VENDOR SHALL EACH BE ENTITLED TO ASSIGN ITS RESPECTIVE
RIGHTS UNDER THIS AGREEMENT AND/OR ANY AGREEMENT OR DOCUMENT ENTERED INTO
PURSUANT TO THIS AGREEMENT TO ANY MEMBER OF THE PURCHASER’S GROUP OR THE
VENDOR’S GROUP RESPECTIVELY PROVIDED THAT THE PURCHASER AND THE VENDOR SHALL
PROCURE THAT ANY SUCH COMPANY TO WHOM IT ASSIGNS ANY OF ITS RIGHTS UNDER THIS
CLAUSE SHALL RE-ASSIGN ALL SUCH RIGHTS TO THE PURCHASER OR THE VENDOR
IMMEDIATELY PRIOR TO ITS CEASING TO BE A MEMBER OF THE PURCHASER’S GROUP OR THE
VENDOR’S GROUP RESPECTIVELY.


 


14.5                           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES ON SEPARATE COUNTERPARTS (WHICH MAY BE
FACSIMILE COPIES) BUT


 

20

--------------------------------------------------------------------------------


 


SHALL NOT TAKE EFFECT UNTIL EACH PARTY HAS EXECUTED AT LEAST ONE COUNTERPART. 
EACH COUNTERPART SHALL CONSTITUTE AN ORIGINAL BUT ALL THE COUNTERPARTS TOGETHER
SHALL CONSTITUTE A SINGLE AGREEMENT.


 


14.6                           ANY VARIATION OF THIS AGREEMENT MUST BE IN
WRITING AND SIGNED BY EACH PARTY OR, IN THE CASE OF A BODY CORPORATE, A DULY
AUTHORISED OFFICER OR REPRESENTATIVE OF SUCH PARTY.


 


14.7                           SAVE AS OTHERWISE EXPRESSLY STATED IN THIS
AGREEMENT, EACH PARTY SHALL PAY ITS OWN COSTS IN CONNECTION WITH THE
NEGOTIATION, PREPARATION AND IMPLEMENTATION OF THIS AGREEMENT AND ALL AGREEMENTS
ANCILLARY TO IT.


 


14.8                           A DELAY IN EXERCISING, OR FAILURE TO EXERCISE,
ANY RIGHT OR REMEDY UNDER THIS AGREEMENT DOES NOT CONSTITUTE A WAIVER OF SUCH
RIGHT OR REMEDY OR OTHER RIGHTS OR REMEDIES NOR SHALL EITHER OPERATE SO AS TO
BAR THE EXERCISE OR ENFORCEMENT THEREOF.


 


14.9                           EXCEPT WHERE THIS AGREEMENT EXPRESSLY PROVIDES
OTHERWISE, THE RIGHTS, POWERS AND REMEDIES PROVIDED IN THIS AGREEMENT ARE
ACCUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS AND REMEDIES PROVIDED BY LAW AND NO
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT OR REMEDY UNDER THIS AGREEMENT OR
PROVIDED BY LAW SHALL HINDER OR PREVENT FURTHER EXERCISE OF SUCH OR OTHER RIGHTS
OR REMEDIES.


 


14.10                     NO ANNOUNCEMENT OR PUBLIC STATEMENT CONCERNING THE
EXISTENCE, SUBJECT MATTER OR ANY TERM OF THIS AGREEMENT SHALL BE MADE BY OR ON
BEHALF OF ANY PARTY WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTIES,
SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED, PROVIDED THAT THIS
CLAUSE 14.9 SHALL NOT APPLY TO ANY ANNOUNCEMENT OR PUBLIC STATEMENT BY ANY PARTY
REQUIRED BY LAW, OR THE RULES OF ANY REGULATORY OR GOVERNMENTAL BODY TO WHICH
SUCH PARTY IS SUBJECT, INCLUDING THE RULES OF ANY STOCK EXCHANGE ON WHICH ANY
SECURITIES OF THE RELEVANT PARTY ARE LISTED, IN WHICH CASE THE PARTY CONCERNED
SHALL MAKE ALL REASONABLE ATTEMPTS TO AGREE THE CONTENTS OF SUCH ANNOUNCEMENT OR
STATEMENT WITH THE OTHER PARTIES BEFORE IT IS MADE.

 

21

--------------------------------------------------------------------------------


 


15                                    ENTIRE AGREEMENT

 


15.1                           THIS AGREEMENT AND ALL OTHER AGREEMENTS REFERRED
TO HEREIN CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR
ARRANGEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


 


15.2                           EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT:


 


15.2.1                            IT DOES NOT ENTER INTO THIS AGREEMENT AND ANY
OTHER DOCUMENT REFERRED TO HEREIN ON THE BASIS OF AND DOES NOT RELY, AND HAS NOT
RELIED, UPON (NOR SHALL IT MAKE ANY CLAIM IN RESPECT OF), ANY STATEMENT OR
REPRESENTATION (WHETHER NEGLIGENT OR INNOCENT) OR WARRANTY OR OTHER PROVISION
(IN ANY CASE WHETHER ORAL, WRITTEN, EXPRESS OR IMPLIED) MADE, GIVEN OR AGREED TO
BY ANY PERSON (WHETHER A PARTY TO THIS AGREEMENT OR ANY OTHER DOCUMENT REFERRED
TO HEREIN OR NOT) EXCEPT THOSE EXPRESSLY SET OUT OR REFERRED TO IN THIS
AGREEMENT AND ANY OTHER DOCUMENT REFERRED TO HEREIN OR ENTERED INTO IN
CONNECTION HEREWITH, AND EACH OF THE PARTIES WAIVES ALL RIGHTS AND REMEDIES
WHICH, BUT FOR THIS CLAUSE, MIGHT OTHERWISE BE AVAILABLE TO IT IN RESPECT OF ANY
SUCH STATEMENT OR REPRESENTATION OR WARRANTY OR OTHER PROVISION; AND


 


15.2.2                            THIS CLAUSE 15.2 SHALL NOT APPLY TO ANY
STATEMENT, REPRESENTATION OR WARRANTY MADE FRAUDULENTLY OR TO ANY PROVISION OF
THIS AGREEMENT OR ANY OTHER DOCUMENT REFERRED TO HEREIN WHICH WAS INDUCED BY, OR
OTHERWISE ENTERED INTO AS A RESULT OF, FRAUD, FOR WHICH THE REMEDIES SHALL BE
ALL THOSE AVAILABLE UNDER THE LAW GOVERNING THIS AGREEMENT.


 


16                                    GOVERNING LAW AND JURISDICTION

 


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
ENGLAND, AND THE PARTIES AGREE TO SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE ENGLISH COURTS.


 

IN WITNESS whereof the parties have executed this deed the day and year first
before written.

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DETAILS OF THE COMPANY AND ITS SUBSIDIARIES

 

C J Vander Limited

 

Company Number:

 

00763852

 

 

 

Date of incorporation:

 

11 June 1963

 

 

 

Share Capital:

 

 

 

 

 

 

Authorised

 

£175,000 divided into 175,000 Ordinary Shares of £1 each

 

 

 

 

 

Issued

 

£172,489

 

 

 

Registered office:

 

Dunstan House, 14A St Cross Street, London, EC1N 8XD

 

 

 

Directors:

 

Leonard Florence
Robert Meers
Gregory W. Hunt

 

 

 

Secretary:

 

Clifford Chance Secretaries Limited

 

 

 

Charges:

 

None

 

 

 

Status:

 

Trading

 

International Silver Company Limited

 

Company Number:

 

03768277

 

 

 

Date of incorporation:

 

11 May 1999

 

 

 

Share Capital:

 

 

 

 

 

 

Authorised

 

£1,000 divided into 1,000 Ordinary Shares of £1 each

 

 

 

 

 

Issued

 

£1,000

 

 

 

Registered office:  

 

Vander House, Starnhill Close, Ecclesfield, Sheffield, S35 9TG

 

 

 

Directors:

 

Leonard Florence

 

 

 

Secretary:

 

Roger Dyson

 

23

--------------------------------------------------------------------------------


 

Charges:                                                

 

None

 

 

 

Status:

 

Trading

 

C J Vander (Antiques) Limited

 

Company Number:

 

00369064

 

 

 

Date of incorporation:

 

1 September 1941

 

 

 

Share Capital:

 

 

 

 

 

 

Authorised

 

£1,000 divided into 1,000 Shares of £1 each

 

 

 

 

 

Issued

 

£1,000

 

 

 

Registered office:  

 

Dunstan House, 14A St Cross Street, London, EC1N 8XD

 

 

 

Directors:

 

Leonard Florence

 

 

 

Secretary:

 

Clifford Chance Secretaries Limited

 

 

 

Charges:                                                

 

None

 

 

 

Status:

 

Active

 

Modern Silverware Products Limited

 

Company Number:

 

00446346

 

 

 

Date of incorporation:

 

9 December 1947

 

 

 

Share Capital:

 

 

 

 

 

 

Authorised

 

£2,000 divided into 2,000 Ordinary Shares of £1 each

 

 

 

 

 

Issued

 

£2,000

 

 

 

Registered office:  

 

Dunstan House, 14A St Cross Street, London, EC1N 8XD

 

 

 

Directors:

 

Leonard Florence

 

24

--------------------------------------------------------------------------------


 

Secretary:

 

Clifford Chance Secretaries Limited

 

 

 

Charges:                                                

 

None

 

 

 

Status:

 

Active

 

Vander Properties Limited

 

Company Number:

 

00821994

 

 

 

Date of incorporation:

 

6 October 1964

 

 

 

Share Capital:

 

 

 

 

 

 

Authorised

 

£100 divided into 100 Shares of £1 each

 

 

 

 

 

Issued

 

£100

 

 

 

Registered office:  

 

Dunstan House, 14A St Cross Street, London, EC1N 8XD

 

 

 

Directors:

 

Leonard Florence

 

 

 

Secretary:

 

Clifford Chance Secretaries Limited

 

 

 

Charges:                                                

 

None

 

 

 

Status:

 

Active

 

John Biggin Limited

 

Company Number:

 

00355275

 

 

 

Date of incorporation:

 

22 July 1939

 

 

 

Share Capital:

 

 

 

 

 

 

Authorised

 

£20,000 divided into 80,000 ordinary shares of 1p each and 19,200 2.0%
preference shares of £1 each

 

 

 

 

 

Issued

 

19,200 ordinary shares of 1p each
19,200 2.0% preference shares of £1 each

 

25

--------------------------------------------------------------------------------


 

Registered office:  

 

Dunstan House, 14A St Cross Street, London, EC1N 8XD

 

 

 

Directors:

 

Leonard Florence

 

 

 

Secretary:

 

Clifford Chance Secretaries Limited

 

 

 

Charges:                                                

 

None

 

 

 

Status:

 

Active

 

Roberts and Belk Limited

 

Company Number:

 

00071758

 

 

 

Date of incorporation:

 

31 October 1901

 

 

 

Share Capital:

 

 

 

 

 

 

Authorised

 

£4,000 divided into Ordinary Shares of £10 each

 

 

 

 

 

Issued

 

£23,440

 

 

 

Registered office:  

 

Dunstan House, 14A St Cross Street, London, EC1N 8XD

 

 

 

Directors:

 

Leonard Florence

 

 

 

Secretary:

 

Clifford Chance Secretaries Limited

 

 

 

Charges:

 

None

 

 

 

Status:

 

Active

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

WARRANTIES

 

1                                          Shares and Share Capital

 

1.1                                 The Vendor is the sole legal and beneficial
owner of the Shares and such Shares constitute all of the issued or allotted
shares in the capital of the Company.

 

1.2                                 All of the Shares have been validly issued
and allotted and are fully paid or credited as fully paid.

 

1.3                                 The Shares are free from any Security
Interest and there is no agreement or commitment outstanding to create a
Security Interest in relation to the Shares or any unissued shares in the
Company in favour of any other person, and no claim has been made by any person
to be entitled to any.

 

1.4                                 Save as provided for in this Agreement,
there is no agreement or arrangement in force (whether conditional or not) which
requires the present or future creation, allotment, issue, sale, transfer,
redemption or repayment of any share capital or any instrument convertible or
exchangeable into share capital of a Group Company, or grants or requires the
grant to any person of the right to call for the creation, allotment, issue,
sale, transfer, redemption or repayment of any share capital or any instrument
convertible into or exchangeable for any share capital of a Group Company.

 

2                                          Capacity and Authority of the Sellers

 

2.1                                 The Vendor has full power and authority
without requiring the consent of any other person, and has taken all necessary
corporate or other actions, to enter into and exercise its rights and perform
its obligations under this Agreement and all other documents to be executed by
it at Completion.

 

27

--------------------------------------------------------------------------------


 

This Agreement and all other documents to be executed by the Vendor will, when
executed and delivered by it, constitute lawful, valid and binding obligations
of the Vendor in accordance with their respective terms.

 

3.                                       Financial matters

 

3.1                                     Neither the Vendor nor any member of the
Vendor’s Group, has entered into any material capital commitments on behalf of
the Company which were outstanding at the Last Accounts Date and neither the
Vendor, nor any member of the Vendor’s Group, has on behalf of the Company,
since then, incurred or agreed to incur any material capital expenditure or
commitments or disposed of any material capital assets.

 

3.2                                     Since the Last Accounts Date the Company
has not paid or declared any dividend or made any other payment which is, or is
treated as, a distribution for the purposes of ICTA Part VI Chapter II.

 

3.3                                     So far as the Vendor is aware the
Company has not, since the Last Accounts Date, repaid, or become liable to
repay, any indebtedness in advance of its stated maturity.

 

3.4                                     So far as the Vendor is aware the
Company has no liabilities (including contingent liabilities) which are
outstanding other than those liabilities disclosed in the Last Accounts or
incurred, in the ordinary and normal course of trading, since the Last Accounts
Date.

 

4.                                       Trading matters

 

4.1                                 So far as the Vendor is aware, since the
Last Accounts Date the business of the

 

Company has been continued in the ordinary and normal course.

 

4.2                                 So far as the Vendor is aware, the Company
is not engaged in any litigation or arbitration proceedings, as plaintiff or
defendant and there are no proceedings pending or threatened, either by or
against the Company.

 

28

--------------------------------------------------------------------------------


 

4.3                                 So far as the Vendor is aware, there is no
dispute with any revenue or other official department in the United Kingdom or
elsewhere, in relation to the affairs of the Company.

 

4.4                                 So far as the Vendor is aware, the Company
has conducted and is conducting its business in all respects in accordance with
all applicable laws and regulations, whether of the United Kingdom or elsewhere.

 

4.5                                 So far as the Vendor is aware there are no
claims pending or threatened or arising against the Company by an employee,
consultant or other third party.

 

5                                          Insolvency

 

5.1                                 The Company is not unable to pay its debts
within the meaning of section 123 Insolvency Act 1986.

 

5.2                                 So far as the Vendor is aware, no order has
been made or petition presented or meeting convened for the purpose of
considering a resolution for the winding up of the Company nor has any such
resolution been passed and no petition has been presented for an administration
order to be made in relation to the Company and no receiver (including any
administrative receiver) has been appointed in respect of the whole or any part
of any of the property, assets or undertaking of the Company.

 

5.3                                 So far as the Vendor is aware, no
composition in satisfaction of the debts of the Company or scheme of arrangement
of its affairs or compromise or arrangement between it and its creditors and/or
members or any class of its creditors and/or members has been proposed,
sanctioned or approved.

 

5.4                                 So far as the Vendor is aware, no distress,
execution or other process been levied or applied for in respect of the whole or
any part of any of the property, assets or undertaking of the Company.

 

29

--------------------------------------------------------------------------------


 


6.                                       INSURANCE


 


SO FAR AS THE VENDOR IS AWARE, THE COMPANY HAS MAINTAINED INSURANCE IN RESPECT
OF ALL IDENTIFIED MATERIAL INSURABLE INTERESTS IN RESPECT OF ALL ASSETS AND
BUSINESS INCLUDING WITHOUT LIMITATION AGAINST ACCIDENT, DAMAGE, INJURY AND THIRD
PARTY LOSS, (INCLUDING PRODUCT LIABILITY), AND HAS PAID ALL PREMIUMS ON SUCH
INSURANCE.

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Deed of Covenant

 

THIS AGREEMENT is made the               day of                             2003

 

BETWEEN:

 

(1)                                  SYRATECH HONG KONG LIMITED whose principal
office is at Room 507, World Finance Centre, North Tower, 17 Canton Road,
Tsimshatsui, Kowloon, Hong Kong (the “Covenantor”); and

 

(2)                                  HLW 179 LIMITED (registered no: 4605613)
whose registered office is at Princess House, 122 Queen Street, Sheffield, S1
2DW (the “Purchaser”).

 

WHEREAS:

 

This deed is entered into pursuant to an agreement (the “Agreement”) made
between the Covenantor (1) and the Purchaser (2) relating to the sale of all the
share capital of C J Vander Limited (CRN: 000763852) (the “Company”).

 

WHEREBY IT IS AGREED as follows:

 

1                                          Definitions

 

Words and expressions defined in the Agreement shall, except where otherwise
provided have the same meanings in this deed.

 

2                                          Covenant

 

2.1                                 Subject as provided below, the Covenantor
covenants to pay to the Purchaser an amount equal to:

 

2.1.1                                  any liability for Taxation which arises
wholly or partly in respect of, or in consequence of, any acts, omissions or
transactions occurring or entered into before, the date of this deed or which
results from, or is calculated by reference to, any income, profits or gains
earned, received or accrued, or deemed to have been earned, received or

 

31

--------------------------------------------------------------------------------


 

accrued, before that date but so that this Deed shall not apply to any Taxation
arising as a result of the entering into of the Agreement;

 

2.1.2                                  any resultants costs; and

 

2.1.3                                  any Taxation payable by the Company or
any of its subsidiaries on or in respect of any payment made under this deed
(which payment shall for the avoidance of doubt, not include any payment in
respect of Taxation arising as a result of the entering into of the Agreement);

 

2.1.4                                  the Covenantor covenants to pay to the
Purchaser an amount equal to the PAYE and National Insurance Contributions
payable by the Company in respect of the employment or directorships of any US
domiciled directors of the Company.

 

3                                          Exclusions

 

3.1                                 The covenant in clause 2.1 shall not apply
to any liability:

 

3.1.1                                  to the extent that either an appropriate
provision or reserve in respect of the liability was made in the Last Accounts
or the liability was specifically referred to and quantified in the notes to
those Accounts;

 

3.1.2                                  for which the Company or any of its
subsidiaries is, or may become, liable wholly, or primarily, as a result of
transactions in the normal course of its business after the Last Accounts Date;

 

3.1.3                                  to the extent that the liability arises
as a result only of the appropriate provision or reserve in the Last Accounts
being insufficient by reason of any increase in rates of Taxation made after the
date of the Agreement.

 

3.1.4                                  To the extent that the Taxation in
question arose in a financial period of the Company in respect of which Mr.
Stephen Wilfin signed the corporation tax computations [(including but not
limited to fiscal years 2000, 2001 and 2002)] which were [or are to be]
submitted to HM Inland Revenue on behalf of the Company.

 

32

--------------------------------------------------------------------------------


 

4                                          Conduct of Claims

 

4.1                                 The Company shall notify the Covenantor in
writing as soon as reasonably practicable of any information which comes to its
notice, whereby it appears that the Covenantor is, or may become, liable under
this deed.

 

4.2                                 Subject to clause 4.3, the Company shall, at
the expense of the Covenantor, take such action to contest any claim which could
give rise to a liability under this deed, as the Covenantor, may reasonably
require.

 

4.3                                 The Covenantor shall, at the request of the
Company, provide, to the reasonable satisfaction of the Company, security or
indemnities, or both, in respect of all the costs and expenses of any action
taken pursuant to clause 4.2.

 

5                                          General

 

The provisions of the Agreement relating to communications shall apply to any
communication to be given under, or in connection with, this deed.

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PART 1

 

Details of invoices to be paid by way of Completion Payment

 

PART 2

 

Details of invoices to be paid by way of Deferred Payment

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

LIST OF TOOLING

 

 

 

No of Models

 

Model Reference No

6” Snipe

 

1 complete

 

CMB-1

 

 

 

 

 

8” Snipe

 

1 complete

 

CMB-2

 

 

 

 

 

Red Grouse Male

 

1 complete

 

CMB-3

 

 

 

 

 

Red Grouse Female

 

1 complete

 

CMB-4

 

 

 

 

 

Large Swan

 

1 complete

 

CMB-5

 

 

 

 

 

Medium Swan

 

1 complete

 

CMB-6

 

 

 

 

 

Small Swan

 

1 complete

 

CMB-7

 

 

 

 

 

12” Pheasant Male

 

1 complete

 

CMB-8

 

 

 

 

 

12” Pheasant Female

 

1 complete

 

CMB-9

 

 

 

 

 

10” Pheasant Male

 

1 complete

 

CMB-10

 

 

 

 

 

10” Pheasant Female

 

1 complete

 

CMB-11

 

 

 

 

 

6” Pheasant Male

 

1 complete

 

CMB-12

 

 

 

 

 

6” Pheasant Female

 

1 complete

 

CMB-13

 

 

 

 

 

Galloping Horse

 

1 complete

 

CMB-14

 

 

 

 

 

Running Horse

 

1 complete

 

CMB-15

 

 

 

 

 

Kingfisher

 

1 complete

 

CMB-16

 

 

 

 

 

Running Fox

 

1 complete

 

CMB-17

 

 

 

 

 

Stalking Fox

 

1 complete

 

CMB-18

 

 

 

 

 

Highland Stag

 

1 complete

 

CMB-19

 

 

 

 

 

Total

 

19 sectional models

 

 

 

35

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by

)

 

SYRATECH HONG KONG LIMITED

)

 

by the signatures of:

)

/s/Melvin L. Levine

 

 

)

Director 

 

)

 

 

)

/s/Leonard Florence 

 

 

)

Director / Secretary

 

 

 

 

 

 

EXECUTED AS A DEED by the above

)

 

named HLW 179 LIMITED by the

)

 

signatures of:

)

/s/  Anthony James Porteous 

 

 

)

Director 

 

)

 

 

)

/s/Stephen Wilfin 

 

 

)

Director / Secretary

 

 

 

EXECUTED AS A DEED by the above

)

 

named SYRATECH CORPORATION

)

 

by the signatures of:

)

/s/  Gregory W. Hunt

 

 

)

Director

 

)

 

 

)

/s/  Faye A. Florence

 

 

)

Director / Secretary

 

36

--------------------------------------------------------------------------------